DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the preliminary amendment filed on 10/01/2019.
Claims 1-28 are pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-28 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20180270713 A1) hereinafter Park, in view of Chao et al. (2013/0184013 A1) hereinafter Chao.

Regarding claim 1. Park discloses, An information transmission method, comprising: sending, by a second network node, a first paging message to a first network node, Fig.15; base station illustrated node next generation Node B (gNB); [0170]; first paging message sent to a base station/first network node, wherein the first paging message comprises first configuration information corresponding to a terminal device, [0173]; paging message may comprise configuration information of the UE (for instance, among others, a UE identifier, UE paging identifier, DRX information indicating when the wireless device monitors radio signaling), wherein the first configuration information comprises identification information of the terminal device and a paging cycle of the terminal device, [0173]; paging message may comprise: UE identifier of the wireless device and discontinuous reception (DRX) cycle to support the at least base station (Examiner notes: Applicant specification indicates [0015] that, paging cycle is a discontinuous reception cycle); 
determining, by the first network node, a first paging configuration parameter based on the first configuration information and second configuration information, [0175]-[0178]: determination made by the base station of parameter associated with UE configuration information; note, paging configuration parameter is UE paging occasion associated with UE (ID) identification, see [0187], [0188] indicating that first (paging) message comprising configuration parameters associated with the wireless device, wherein the second configuration information is configuration information of a cell served by the first network node, [0174]: base station may serve at least one cell associated with the RAN paging area (e.g. RAN notification area(s), RAN area(s), cell(s)), and wherein the first paging configuration parameter is paging occasion, see [0187], [0188]; paging configuration parameter is UE paging occasion associated with UE (ID) identification; and 
sending, by the first network node, a third paging message based on the first paging message and the first paging configuration parameter, wherein the third paging message is used for paging the terminal device, Fig. 15; [0177]-[0178]: third paging message initiated to the UE, based on the first paging message; see exemplary illustration [0217]: first base station may transmit to a wireless device, one or more third messages. 
Although Park discloses paging cycle (as indicated by DRX, see above), Park does not explicitly disclose paging cycle of the terminal device.
Chao discloses paging cycle, Fig. 2 [0057] and [0060]: the schematic view of the paging occasion and paging frames within a paging cycle.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Park with Chao for the terminal device to receive the paging message at the specific paging occasion defined by the system, see Abstract.


Regarding claim 2. Park discloses, wherein the first paging configuration parameter comprises a paging frame (PF) and a paging occasion (PO), see [0187], [0188]; paging configuration parameter is UE paging occasion associated with UE (ID) identification.
However, Park does not explicitly disclose configuration parameter comprises a paging frame.
Chao discloses paging frame (PF), see Fig. 2 and [0060]: the schematic view of the paging occasion and paging frames within a paging cycle.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Park with Chao for the terminal device to receive the paging message at the specific paging occasion defined by the system, see Abstract.

Regarding claim 3. Park discloses, wherein the second configuration information comprises a paging cycle of the cell, [0173]; paging message may comprise: discontinuous reception (DRX) cycle (paging cycle) to support the at least base station (Applicant specification indicates [0015] that, paging cycle is a discontinuous reception cycle).  

Regarding claim 4. Park discloses, wherein the first paging message comprises a second paging configuration parameter, wherein the second paging configuration parameter is paging range, and wherein the paging range comprises identification information of the cell corresponding to the terminal device, [0173]-[0174] and [0217]: paging message comprises RAN paging area information of a RAN paging area (e.g. RAN notification area, RAN area identifiers, cell identifiers associated with the RAN paging procedure): this is paging range associated with UE. 

Regarding claim 5. Park discloses,  wherein before the second network node sends the second paging configuration parameter to the second network node, the method further comprises: sending, by the first network node, the second configuration information to the second network node; and determining, by the second network node, the second paging configuration parameter, wherein the second configuration information comprises the identification information of the cell corresponding to the terminal device, [0173]-[0174] and [0217]: paging message comprises RAN paging area information of a RAN paging area (e.g. RAN notification area, RAN area identifiers, cell identifiers associated with the RAN paging procedure): this is paging range associated with UE. 
 
Regarding claim 6. Park discloses, wherein the first paging message is sent by the second network node based on a second paging message that is from a core network node and that is used for paging the terminal device, [0173] and [0217]: core network entity (e.g. AMF) for message from/to the wireless device, and wherein the second paging message comprises the first configuration information, [0173] and [0217]: paging message may comprise at least one of a UE identifier of the wireless device, a UE paging identifier.

Regarding claim 7. Park discloses, wherein: the first network node is configured to have function of radio link control (RLC) layer, Fig. 2B RLC layer 243, function of media access control (MAC) layer, Fig. 2B MAC layer 244, and function of PHY layer, Fig. 2B PHY layer 245, and the apparatus is configured to have function of radio resource control (RRC) layer, Fig. 2B RRC layer, and function of packet data convergence protocol (PDCP) layer, Fig. 2B PDCP layer 242; or the first network node comprises function of RLC layer, function of MAC layer, and function of PHY layer, and the second network node comprises function of RRC layer and function of PDCP layer, wherein the first network node and the second network node belong to a single base station. 

Regarding claim 8. Park discloses, A communication system for information transmission, comprising: a first network node; and a second network node, Fig. 2B and Fig.15; base station illustrated node next generation Node B (gNB); wherein: the second network node is configured to send a first paging message to the first network node, [0170];  first paging message sent to a base station/first network node, wherein the first paging message comprises first configuration information corresponding to a terminal device, [0173]; paging message may comprise configuration information of the UE (for instance, among others, a UE identifier, UE paging identifier, DRX information indicating when the wireless device monitors radio signaling), and wherein the first configuration information comprises identification information of the terminal device and a paging cycle of the terminal device, [0173]; paging message may comprise: UE identifier of the wireless device and discontinuous reception (DRX) cycle to support the at least base station (Examiner notes: Applicant specification indicates [0015] that, paging cycle is a discontinuous reception cycle); 
the first network node is configured to determine a first paging configuration parameter based on the first configuration information and second configuration information, [0175]-[0178]: determination made by the base station of parameter associated with UE configuration information; note, paging configuration parameter is UE paging occasion associated with UE (ID) identification, see [0187], [0188] indicating that first (paging) message comprising configuration parameters associated with the wireless device, wherein the second configuration information is configuration information of a cell served by the first network node, [0174]: base station may serve at least one cell associated with the RAN paging area (e.g. RAN notification area(s), RAN area(s), cell(s)), and wherein the first paging configuration parameter is paging occasion, see [0187], [0188]; paging configuration parameter is UE paging occasion associated with UE (ID) identification; and 
the first network node is configured to send a third paging message based on the first paging message and the first paging configuration parameter, wherein the third paging message is used for paging the terminal device, Fig. 15; [0177]-[0178]: third paging message initiated to the UE, based on the first paging message, see exemplary illustration [0217]: first base station may transmit to a wireless device, one or more third messages. 
Although Park discloses paging cycle (as indicated by DRX, see above), Park does not explicitly disclose paging cycle of the terminal device.
Chao discloses paging cycle, Fig. 2 [0057] and [0060]: the schematic view of the paging occasion and paging frames within a paging cycle.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Park with Chao for the terminal device to receive the paging message at the specific paging occasion defined by the system, see Abstract.

Regarding claim 9. Park discloses, wherein the first paging configuration parameter comprises a paging frame (PF) and a paging occasion (PO), see [0187], [0188]; paging configuration parameter is UE paging occasion associated with UE (ID) identification.
However, Park does not explicitly disclose configuration parameter comprises a paging frame.
Chao discloses paging frame (PF), see Fig. 2 and [0060]: the schematic view of the paging occasion and paging frames within a paging cycle.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Park with Chao for the terminal device to receive the paging message at the specific paging occasion defined by the system, see Abstract.

Regarding claim 10. Park discloses, wherein the second configuration information comprises a paging cycle of the cell, [0173]; paging message may comprise: discontinuous reception (DRX) cycle (paging cycle) to support the at least base station (Applicant specification indicates [0015] that, paging cycle is a discontinuous reception cycle).  

Regarding claim 11. Park discloses, wherein the first paging message comprises a second paging configuration parameter, wherein the second paging configuration parameter is paging range, and wherein the paging range comprises identification information of the cell corresponding to the terminal device, [0173]-[0174] and [0217]: paging message comprises RAN paging area information of a RAN paging area (e.g. RAN notification area, RAN area identifiers, cell identifiers associated with the RAN paging procedure): this is paging range associated with UE. 

Regarding claim 12. Park discloses, wherein before the second network node sends the second paging configuration parameter to the first network node, the first network node is configured to send the second configuration information to the second network node, and the second network node is configured to determine the second paging configuration parameter, wherein the second configuration information comprises the identification information of the cell corresponding to the terminal device, [0173]-[0174] and [0217]: paging message comprises RAN paging area information of a RAN paging area (e.g. RAN notification area, RAN area identifiers, cell identifiers associated with the RAN paging procedure): this is paging range associated with UE. 

Regarding claim 13. Park discloses, wherein the first paging message is sent by the second network node based on a second paging message that is from a core network node and that is used for paging the terminal device, [0173] and [0217]: core network entity (e.g. AMF) for message from/to the wireless device, and wherein the second paging message comprises the first configuration information, [0173] and [0217]: paging message may comprise at least one of a UE identifier of the wireless device, a UE paging identifier. 

Regarding claim 14. Park discloses, wherein: the first network node is configured to have function of radio link control (RLC) layer, Fig. 2B RLC layer 243, function of media access control (MAC) layer, Fig. 2B MAC layer 244, and function of PHY layer, Fig. 2B PHY layer 245, and the apparatus is configured to have function of radio resource control (RRC) layer, Fig. 2B RRC layer, and function of packet data convergence protocol (PDCP) layer, Fig. 2B PDCP layer 242; or the first network node comprises function of RLC layer, function of MAC layer, and function of PHY layer, and the second network node comprises function of RRC layer and function of met PDCP layer, wherein the first network node and the second network node belong to a single base station. 

Regarding claim 15. Park discloses, An apparatus applied for a network node, comprising: a transceiver, the transceiver configured to receive a first paging message from a second network node, Fig. 2B and Fig.15; base station illustrated node next generation Node B (gNB); [0170]; first paging message sent to a base station/first network node, wherein the first paging message comprises first configuration information corresponding to a terminal device, [0173]; paging message may comprise configuration information of the UE (for instance, among others, a UE identifier, UE paging identifier, DRX information indicating when the wireless device monitors radio signaling), and wherein the first configuration information comprises identification information of the terminal device and a paging cycle of the terminal device; and at least one processor, the at least one processor configured, [0173]; paging message may comprise: UE identifier of the wireless device and discontinuous reception (DRX) cycle to support the at least base station (Examiner notes: Applicant specification indicates [0015] that, paging cycle is a discontinuous reception cycle), to determine a first paging configuration parameter based on the first configuration information[0175]-[0178]: determination made by the base station of parameter associated with UE configuration information; note, paging configuration parameter is UE paging occasion associated with UE (ID) identification, see [0187], [0188] indicating that first (paging) message comprising configuration parameters associated with the wireless device, and second configuration information, wherein the second configuration information is configuration information of a cell served by a first network node, [0174]: base station may serve at least one cell associated with the RAN paging area (e.g. RAN notification area(s), RAN area(s), cell(s)), wherein the first paging configuration parameter is paging occasion, see [0187], [0188]; paging configuration parameter is UE paging occasion associated with UE (ID) identification; and wherein the transceiver is further configured to send a third paging message based on the first paging message and the first paging configuration parameter, and wherein the third paging message is used for paging the terminal device, Fig. 15; [0177]-[0178]: third paging message initiated to the UE, based on the first paging message, see exemplary illustration [0217]: first base station may transmit to a wireless device, one or more third messages. 
Although Park discloses paging cycle (as indicated by DRX, see above), Park does not explicitly disclose paging cycle of the terminal device.
Chao discloses paging cycle, Fig. 2 [0057] and [0060]: the schematic view of the paging occasion and paging frames within a paging cycle.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Park with Chao for the terminal device to receive the paging message at the specific paging occasion defined by the system, see Abstract.

Regarding claim 16. Park discloses, wherein the first paging configuration parameter comprises a paging frame (PF) and a paging occasion (PO), see [0187], [0188]; paging configuration parameter is UE paging occasion associated with UE (ID) identification.
However, Park does not explicitly disclose configuration parameter comprises a paging frame.
Chao discloses paging frame (PF), see Fig. 2 and [0060]: the schematic view of the paging occasion and paging frames within a paging cycle.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Park with Chao for the terminal device to receive the paging message at the specific paging occasion defined by the system, see Abstract.

Regarding claim 17. Park discloses, wherein the second configuration information comprises a paging cycle of the cell, [0173]; paging message may comprise: discontinuous reception (DRX) cycle (paging cycle) to support the at least base station (Applicant specification indicates [0015] that, paging cycle is a discontinuous reception cycle).  

Regarding claim 18. Park discloses, wherein the first paging message comprises a second paging configuration parameter, wherein the second paging configuration parameter is paging range, and wherein the paging range comprises identification information of the cell corresponding to the terminal device, [0173]-[0174] and [0217]: paging message comprises RAN paging area information of a RAN paging area (e.g. RAN notification area, RAN area identifiers, cell identifiers associated with the RAN paging procedure): this is paging range associated with UE. 

Regarding claim 19. Park discloses, wherein the transceiver is further configured to, before the apparatus receives the second paging configuration parameter from the second network node, send the second configuration information to the second network node, wherein the second network node determines the second paging configuration parameter, and wherein the second configuration information comprises the identification information of the cell corresponding to the terminal device, , [0173]-[0174] and [0217]: paging message comprises RAN paging area information of a RAN paging area (e.g. RAN notification area, RAN area identifiers, cell identifiers associated with the RAN paging procedure): this is paging range associated with UE. 

Regarding claim 20. Park discloses, wherein the first paging message is sent by the second network node based on a second paging message that is from a core network node and that is used for paging the terminal device, [0173] and [0217]: core network entity (e.g. AMF) for message from/to the wireless device, and wherein the second paging message comprises the first configuration information, [0173] and [0217]: paging message may comprise at least one of a UE identifier of the wireless device, a UE paging identifier. 

Regarding claim 21. Park discloses, wherein: the apparatus is configured to have function of radio link control (RLC) layer, Fig. 2B RLC layer 243, function of media access control (MAC) layer, Fig. 2B MAC layer 244, and function of PHY layer, Fig. 2B PHY layer 245, and the second network node is configured to have function of radio resource control (RRC) layer, Fig. 2B RRC layer, and function of packet data convergence protocol (PDCP) layer, Fig. 2B PDCP layer 242; or the apparatus is configured to have function of RLC layer, function of MAC layer, and function of PHY layer, and the second network node is configured to have function of RRC layer and function of PDCP layer, wherein the first network node and the second network node belong to a single base station. 

Regarding claim 22. Park discloses An apparatus applied for a network node, comprising: at least one processor; and a transceiver, the transceiver configured to send a first paging message to a first network node, Fig. 2B and Fig.15; base station illustrated node next generation Node B (gNB); [0170]; first paging message sent to a base station/first network node, wherein the first paging message comprises first configuration information corresponding to a terminal device, [0173]; paging message may comprise configuration information of the UE (for instance, among others, a UE identifier, UE paging identifier, DRX information indicating when the wireless device monitors radio signaling), and wherein the first configuration information comprises identification information of the terminal device and a paging cycle of the terminal device to support the first network node, [0173]; paging message may comprise: UE identifier of the wireless device and discontinuous reception (DRX) cycle to support the at least base station (Examiner notes: Applicant specification indicates [0015] that, paging cycle is a discontinuous reception cycle) to: 
determine a first paging configuration parameter based on the first configuration information, [0175]-[0178]: determination made by the base station of parameter associated with UE configuration information; note, paging configuration parameter is UE paging occasion associated with UE (ID) identification, see [0187], [0188] indicating that first (paging) message comprising configuration parameters associated with the wireless device, and second configuration information, wherein the second configuration information is configuration information of a cell served by the first network node, [0174]: base station may serve at least one cell associated with the RAN paging area (e.g. RAN notification area(s), RAN area(s), cell(s)), and wherein the first paging configuration parameter is paging occasion, see [0187], [0188]; paging configuration parameter is UE paging occasion associated with UE (ID) identification; and 
send a third paging message based on the first paging message and the first paging configuration parameter, wherein the third paging message is used for paging the terminal device, Fig. 15; [0177]-[0178]: third paging message initiated to the UE, based on the first paging message, see exemplary illustration [0217]: first base station may transmit to a wireless device, one or more third messages. 
Although Park discloses paging cycle (as indicated by DRX, see above), Park does not explicitly disclose paging cycle of the terminal device.
Chao discloses paging cycle, Fig. 2 [0057] and [0060]: the schematic view of the paging occasion and paging frames within a paging cycle.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Park with Chao for the terminal device to receive the paging message at the specific paging occasion defined by the system, see Abstract.

Regarding claim 23. Park discloses wherein the first paging configuration parameter comprises a paging frame (PF) and a paging occasion (PO), Park discloses configuration parameter comprises a paging occasion, see [0187], [0188]; paging configuration parameter is UE paging occasion associated with UE (ID) identification.
However, Park does not explicitly disclose configuration parameter comprises a paging frame.
Chao discloses paging frame (PF), see Fig. 2 and [0060]: the schematic view of the paging occasion and paging frames within a paging cycle.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Park with Chao for the terminal device to receive the paging message at the specific paging occasion defined by the system, see Abstract.

Regarding claim 24. Chao discloses, wherein the second configuration information comprises a paging cycle of the cell, [0173]; paging message may comprise: discontinuous reception (DRX) cycle (paging cycle) to support the at least base station (Applicant specification indicates [0015] that, paging cycle is a discontinuous reception cycle). 

Regarding claim 25. Park discloses, wherein the first paging message further comprises a second paging configuration parameter, wherein the second paging configuration parameter is a paging range, and wherein the paging range comprises identification information of the cell corresponding to the terminal device, [0173]-[0174] and [0217]: paging message comprises RAN paging area information of a RAN paging area (e.g. RAN notification area, RAN area identifiers, cell identifiers associated with the RAN paging procedure): this is paging range associated with UE. 

Regarding claim 26. Park discloses, wherein the transceiver and is further configured to, before the apparatus sends the second paging configuration parameter to the first network node, receive the second configuration information from the first network node, wherein the at least one processor is configured to determine the second paging configuration parameter, and wherein the second configuration information comprises the identification information of the cell corresponding to the terminal device, [0173]-[0174] and [0217]: paging message comprises RAN paging area information of a RAN paging area (e.g. RAN notification area, RAN area identifiers, cell identifiers associated with the RAN paging procedure): this is paging range associated with UE. 

Regarding claim 27. Park discloses, wherein the first paging message is sent by the apparatus based on a second paging message that is received from a core network node by the apparatus and that is used for paging the terminal device, [0173] and [0217]: core network entity (e.g. AMF) for message from/to the wireless device, and wherein the second paging message comprises the first configuration information, [0173] and [0217]: paging message may comprise at least one of a UE identifier of the wireless device, a UE paging identifier. 

Regarding claim 28. Park discloses, wherein: the first network node is configured to have function of radio link control (RLC) layer, Fig. 2B RLC layer 243, function of media access control  Fig. 2B MAC layer 244, and function of PHY layer, Fig. 2B PHY layer 245, and the apparatus is configured to have function of radio resource control (RRC) layer, Fig. 2B RRC layer, and function of packet data convergence protocol (PDCP) layer, Fig. 2B PDCP layer 242; or the first network node is configured to have function of RLC layer, function of MAC layer, and function of PHY layer, and the apparatus is configured to have function of RRC layer and function of PDCP layer, wherein the first network node and the network node belong to a single base station.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854.  The examiner can normally be reached on 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/EMMANUEL K MAGLO/Examiner, Art Unit 2414                                                                                                                                                                                                        1/11/2021

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414